 
 
I 
One Hundred Twelfth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Wednesday, the fifth day of January, two thousand and eleven 
H. R. 3672 
 
AN ACT 
Making appropriations for disaster relief requirements for the fiscal year ending September 30, 2012, and for other purposes. 
 
 
That the following sums are appropriated, out of any money in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2012, and for other purposes, namely:TITLE I—DISASTER RELIEFDepartment of Homeland SecurityFederal Emergency Management AgencyDisaster Relief FundFor an additional amount for the Disaster Relief Fund for major disasters declared pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.), $6,400,000,000, to remain available until expended: Provided, That such amount is designated by the Congress as being for disaster relief pursuant to section 251(b)(2)(D) of the Balanced Budget and Emergency Deficit Control Act of 1985.Department of Defense—CivilDepartment of the ArmyCorps of Engineers—CivilMississippi River and TributariesFor an additional amount for Mississippi River and Tributaries for necessary expenses for repair of damages to Federal projects resulting from a major disaster declared pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.), $802,000,000, to remain available until expended: Provided, That such amount is designated by the Congress as being for disaster relief pursuant to section 251(b)(2)(D) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided further, That the Assistant Secretary of the Army for Civil Works shall submit to the Committees on Appropriations of the House of Representatives and the Senate a monthly report detailing the allocation and obligation of these funds, beginning not later than 60 days after the date of the enactment of this Act.Operation and MaintenanceFor an additional amount for Operation and Maintenance for necessary expenses to dredge navigation channels in response to, and repair damage to Corps projects resulting from, a major disaster declared pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.), $534,000,000, to remain available until expended: Provided, That such amount is designated by the Congress as being for disaster relief pursuant to section 251(b)(2)(D) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided further, That the Assistant Secretary of the Army for Civil Works shall submit to the Committees on Appropriations of the House of Representatives and the Senate a monthly report detailing the allocation and obligation of these funds, beginning not later than 60 days after the date of the enactment of this Act.Flood Control and Coastal EmergenciesFor an additional amount for Flood Control and Coastal Emergencies, as authorized by section 5 of the Act of August 18, 1941 (33 U.S.C. 701n), for necessary expenses to prepare for flood, hurricane, and other natural disasters and support emergency operations, repair, and other activities as authorized by law, in response to a major disaster declared pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.), $388,000,000, to remain available until expended: Provided, That such amount is designated by the Congress as being for disaster relief pursuant to section 251(b)(2)(D) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided further, That the Assistant Secretary of the Army for Civil Works shall submit to the Committees on Appropriations of the House of Representatives and the Senate a monthly report detailing the allocation and obligation of these funds, beginning not later than 60 days after the date of the enactment of this Act.TITLE II—COMBATING WASTE, FRAUD, AND ABUSESocial Security Administrationlimitation on administrative expensesFor an additional amount for continuing disability reviews under titles II and XVI of the Social Security Act and for the cost associated with conducting redeterminations of eligibility under title XVI of the Social Security Act, not more than $483,484,000 may be expended, as authorized by section 201(g)(1) of the Social Security Act, from any one or all of the trust funds referred to therein: Provided, That such amount is additional new budget authority specified for purposes of subsection 251(b)(2)(B) of the Balanced Budget and Emergency Deficit Control Act of 1985, and shall be treated for such purposes as being included under this heading in the Departments of Labor, Health and Human Services, and Education, and Related Agencies Appropriations Act, or any continuing appropriation Act, for fiscal year 2012.TITLE III—GENERAL PROVISION 
301.Each amount appropriated or made available in this Act is in addition to amounts otherwise appropriated for the fiscal year involved. 
This Act may be cited as the Disaster Relief Appropriations Act, 2012. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
